DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 5/02/2022. As directed by the amendment: claims 26, 30, 32, 34, 36-37, 41-42, 45, 47, and 49 have been amended, claims 1-25, 31, 46, and 48 have been cancelled, no claims have been withdrawn, and new claims 50-53 have been added.  Thus, claims 26-30, 32-45, 47, and 49-53 are presently pending in this application.

Drawings
The Examiner withdraws the objection made in the office action dated 11/01/2021.

Specification
The Examiner withdraws the objection made in the office action dated 11/01/2021.

Claim Objections
The Examiner withdraws the objection made in the office action dated 11/01/2021.
Claims 38, 42, 45, 49, 51, and 53 are objected to because of the following informalities: 
Claim 26, “determining a pressure” (ll.8) should read as – determining the pressure–.
Claim 38, “determining a pressure” (ll.2) should read as –determining the pressure–. 
Claim 38, “a threshold pressure” (ll.4) should read as –the threshold pressure–. 
Claim 42, line 7, “detecting dislodgment” should read –detecting the dislodgment–.
Claim 45, “determining a pressure” (ll.6) should read as –determining the pressure–.
Claim 49, “executed by processing circuitry” (ll.2) should read as – executed by the processing circuitry –.
Claim 51, “the detection of the dislodgment” (ll.2) should read as –detection of the dislodgment –.
Claim 53, “the detection of the dislodgment” (ll.2) should read as –detection of the dislodgment –.
Appropriate correction is required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use the word “means” coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” is not preceded by a structural modifier.  

Such claim limitations are: 
“means for generating a pressure signal” (ll.2) and “means for generating an output” (ll.9) and “means for detecting dislodgment of the elongate member” (ll.4) in claim 45.
“means for detecting dislodgment of the elongate member” (ll.2 and ll.6) and “means for determining the analog pressure signal” in claim 47.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The corresponding structure described in the specifications for 
“means for generating a pressure signal” is a pressure sensor (see Specs, page 2, ¶ 4),
“means for generating an output” is processing circuitry (see Specs, ¶ 4, ll.9-10), 
“means for detecting dislodgment of the elongate member” is pressure sensed by the pressure sensor or the reference pressure signal generated by the reference pressure sensor” (see Specs, page 21, ¶ 88), 
“means for determining the analog pressure signal” is the processing circuitry (see Specs, ¶ 64, ll.13).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 47, 51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 51 recites the limitation "the dialysis unit" in ll.1-2.  
Claim 53 recites the limitation "the dialysis unit" in ll.1-2 and “the venous needle” in ll.2.  
There is insufficient antecedent basis for these limitations in the claims.

Claim 45 is unclear and indefinite because the claim 45 recites a “means for generating an output” which is not distinguishable from a “means for detecting dislodgment of the elongate member from the vasculature based on the pressure signal” (recited in claim 45) based on the disclosure in the specifications, which teach that “processing circuitry” is used as “means for detecting dislodgement” and as “means for generating an output” (Specs, pgs.8-9, ¶ 64-65). The ‘processing circuitry’ described as “means for detecting dislodgement” and as “means for generating an output” could be interpreted as separate ‘processing circuitry’ (i.e. there are two separate processing circuitry) or as one processing circuitry (i.e. there is a single processing circuitry).
To further clarify, the Examiner requests a distinction be made by Applicant in the claim limitations of claim 45 on whether the “means for detecting dislodgement” and “means for generating an output” are conducted by a single “processing circuitry” or two separate instances of “processing circuitry”. For examination purposes, the limitations will be interpreted such that “means for detecting dislodgement” and “means for generating an output” are a single instance of “processing circuitry” rather than two separate instances of processing circuitry.
The remaining claim 47 is also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 45 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 20180071449 A1).

Regarding Claim 45, Hasegawa teaches a system comprising: 
means for generating P3 (P3 is a pressure sensor meeting the interpretation under 112f) a pressure signal β indicative of pressure adjacent an elongate member b configured to be introduced into vasculature of a patient (p.70, 71, 41 (ll. 3, 17-19), 56 (ll.3-4), 61 (ll.1-2), 62); and
means for detecting dislodgment 11 (11 is processing circuitry meeting the interpretation under 112(f)) of the elongate member b from the vasculature based on the pressure signal β (fig.4, 10; p.6 (ll.21-24), 18, 61), wherein the means for detecting dislodgment of the elongate member detects the dislodgment of the elongate member (“state of sticking of needle”, see [0067]. NOTE: dislodgment is inherently determined base of the state of sticking of needle)  in response to determining a pressure adjacent the elongate member based on the pressure signal ("The pressure-change-detecting device is capable of detecting the pressure change that occurs at the distal portions of the blood circuit 1 (including the arterial blood circuit 1a and the venous blood circuit 1b)", ¶ 61; NOTE: “pressure adjacent” is interpreted broadly as pressure that occurs at any location at the distal portion of line 1b which is nearby to the member b) and determining the pressure is greater than or equal to a threshold pressure ("the pressure (γ) detected by the pressure sensor P1 rises to a level above the threshold (α)", ¶ 63);
and means for generating (processing circuitry meeting the interpretation under 112(f)) an output (p.71, notifying device) in response to detecting the dislodgment (110 of the needle (b)) of the needle from the vasculature.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of in view of Weitzel (US 20080108930 A1) and Kjellstrand (WO 9924145 A1).

Regarding Claim 29, Hasegawa/Weitzel fail to teach controlling the dialysis unit comprises causing a dialysis pump of the dialysis unit to stop extracting fluid from the vasculature via the arterial needle.  However, Kjellstrand teaches a fluid-sensing device, and teaches controlling the dialysis unit comprises causing a dialysis pump of the dialysis unit to stop extracting fluid from the vasculature via the arterial needle (pg.8, ll.13-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa to cause a dialysis pump of the dialysis unit to stop extracting fluid from the vasculature via the arterial needle as taught by Kjellstrand, for the purpose of preventing the potentially catastrophic loss of blood from the patient (pg.8, ll.13-15).

Claims 26-28, 30, 32-33, 36-42, 49, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Weitzel.

Regarding Claim 26, Hasegawa discloses a method comprising: 
receiving, by processing circuitry 11 ('evaluation device', fig.4, ¶ 67), a pressure signal β ('pressure', fig.10, ¶ 62) generated by a pressure sensor P3 ('pressure sensor', fig.1, ¶ 62), an elongate member b ('venous puncture needle', fig.1, ¶ 62) configured to be introduced into vasculature of a patient (¶ 41, ll. 3, 17-19; ¶ 56, ll.3-4; ¶ 61, ll.1-2; ¶ 62, 70, 71);
detecting, by the processing circuitry 11 and based on the pressure signal β, dislodgment (“state of sticking of needle”, see ¶ 67. NOTE: dislodgment is inherently determined base of the state of sticking of needle) of the elongate member b from the vasculature (¶ 61, 62, 64, ll. 4-9; ¶ 67, ll. 8-10; ¶ 70, 71), wherein detecting the dislodgment of the elongate member b comprises:
determining a pressure adjacent the elongate member b based on the pressure signal β ("The pressure-change-detecting device is capable of detecting the pressure change that occurs at the distal portions of the blood circuit 1 (including the arterial blood circuit 1a and the venous blood circuit 1b)", ¶ 61; NOTE: “pressure adjacent” is interpreted broadly as pressure that occurs at any location at the distal portion of line 1b which is nearby to the member b); and 
comparing the pressure adjacent the elongate member b with a threshold pressure α ("a pressure β detected by the pressure sensor P3 (or the pressure sensor P2) serving as a pressure-change-detecting device drops to a level below a threshold α while a predetermined period of time (for example, about 1 (s)) elapses", ¶ 62); and
generating, by the processing circuitry 11, an output (specific notifying device in ¶ 71, ll. 9-11) in response to detecting the dislodgment of the elongate member b from the vasculature (¶ 67, ll. 8-10; ¶ 70, 71).
Hasegawa fails to teach a pressure sensor on an elongate member. Weitzel teaches a pressure sensor (40, 42, 45, 47, 49)("pressure sensors", figs.3-5, ¶ 100) on an elongate member 38 ("venous needle", figs.3-5, ¶ 100) configured to be introduced into vasculature of a patient ("a needle may have 2 or more pressure sensors on one needle to determine the P in the blood conduit along the needle", ¶ 100).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa such that a pressure sensor would be on an elongate member as taught by Weitzel, for the purpose to determine the pressure in the blood conduit along the needle (¶ 100). 

Regarding Claims 27 and 52, Hasegawa teaches the elongate member comprises a venous needle b fluidically coupled to a dialysis unit 2 (fig.1, “a dialysis apparatus” and "dialyzer 2", ¶ 39; "A blood purification apparatus includes a blood circuit through which blood of a patient extracorporeally circulate, and a dialyzer that purifies the blood flowing in the blood circuit", Abstract), the dialysis unit 2 being configured to dialyze a volume of fluid (“a dialyzer 2 (a blood purification device) provided between the arterial blood circuit 1a and the venous blood circuit 1b and that purifies blood flowing in the blood circuit”, see ¶ 39) extracted from the vasculature ("access vessel", ¶ 62) through an arterial needle a ("arterial puncture needle", figs.5-6, ¶ 39) and return the volume of dialyzed fluid to the vasculature (aka patient access) through the venous needle b ("venous puncture needle", figs.5-6, ¶ 39).

Regarding Claims 28 and 53, Hasegawa teaches generating the output (NOTE: 'output' is to prevent blood from being extracorporeally circulated when b is inappropriately stuck in access vessel by removing positive or negative pressure (see ¶ 62-63); output generated via "specific notifying device" cited in ¶ 71) comprises controlling the dialysis unit 2 based on the detection of the dislodgment of the venous needle b.

Regarding Claim 30, Hasegawa teaches generating the output comprises presenting, via a user interface (“a display such as a monitor”, ¶ 71), a notification that instructs a user to reposition the elongate member in the vasculature (¶ 71). The notification can be construed as an instruction to reposition the elongate member in the vasculature because it informs the user when a condition is abnormal which would suggest the user that the elongate member should be repositioned (“notify the inappropriate state of sticking of…the venous puncture needle (b) through a specific notifying device (for example, …a monitor…)”, ¶ 71).

Regarding Claim 32, Hasegawa teaches detecting the dislodgment of the elongate member b comprises detecting the dislodgment of the elongate member b in response to determining the pressure adjacent the elongate member b is greater than or equal to the threshold pressure ("The pressure-change-detecting device is capable of detecting the pressure change that occurs at the distal portions of the blood circuit 1 (including the arterial blood circuit 1a and the venous blood circuit 1b)", ¶ 61; "the pressure (γ) detected by the pressure sensor P1 rises to a level above the threshold (α)", ¶ 63).

Regarding Claim 33, Hasegawa teaches the threshold pressure (α) is at least one of lower than a predetermined nominal pressure ("the pressure rises to a level above the threshold (α)", ¶ 64).

Regarding Claim 36, Hasegawa teaches the pressure sensor P3 ('pressure sensor', fig.1, ¶ 62), but fails to teach that the pressure sensor comprises a micro-electro-mechanical systems (MEMS) pressure sensor. Weitzel discloses a system for determining blood flow rate in a vessel, and teaches a micro-electro-mechanical systems (MEMS) pressure sensor ("pressure data from the sensors 40, 42...The sensors 40, 42 can include...micro-electro-mechanical systems (MEMS)", ¶ 60). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa such that the pressure sensor comprises a micro-electro-mechanical systems (MEMS) pressure sensor as taught by Weitzel, for the purpose providing a suitable sensor which can be accommodated within the vessel and can be utilized to minimize or eliminate fluidic resistance (¶ 67). 

Regarding Claim 37, Hasegawa teaches the pressure signal β, but fails to teach detecting a venous stenosis in the vasculature based on the pressure signal. Weitzel teaches detecting a venous stenosis ("stenosis", ¶ 38) in the vasculature based on the pressure signal ("pressure measurements within the access have been used as an indicator of stenosis...Decreasing access blood flow rate predicts access stenoses and timely intervention may prevent thrombosis", ¶ 38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa such that the pressure signal is used to detect a venous stenosis in the vasculature as taught by Weitzel, for the purpose of predicting access stenoses and providing timely intervention that may prevent thrombosis (¶ 38). 

Regarding Claim 38, Hasegawa teaches determining a pressure adjacent the elongate member b based on the pressure signal ("The pressure-change-detecting device is capable of detecting the pressure change that occurs at the distal portions of the blood circuit 1 (including the arterial blood circuit 1a and the venous blood circuit 1b)", ¶ 61; NOTE: “pressure adjacent” is interpreted broadly as pressure that occurs at any location at the distal portion of line 1b which is nearby to the member b) and determining the pressure adjacent the elongate member is greater than or equal to a threshold pressure ("the pressure (γ) detected by the pressure sensor P1 rises to a level above the threshold (α)", ¶ 63). However, Hasegawa fails to teach detecting the venous stenosis in response to determining a pressure adjacent the elongate member b based on the pressure signal and in response to determining the pressure adjacent the elongate member is greater than or equal to a threshold pressure. Weitzel teaches detecting the venous stenosis ("indicator of stenosis", ¶ 38). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa to apply the step of determining a pressure adjacent the elongate member b based on the pressure signal and in response to determining the pressure adjacent the elongate member is greater than or equal to a threshold pressure to detect the venous stenosis, as taught by Weitzel, for the purpose of predicting access stenoses and providing timely intervention that may prevent thrombosis (¶ 38).

Regarding Claim 39, Hasegawa teaches the pressure signal β ('pressure', fig.10, ¶ 62); detecting a threshold pressure change in the vasculature based on the pressure signal β ('pressure', fig.10, ¶ 62) ("pressure-change-detecting device drops to a level below a threshold (α)", ¶ 62); the threshold pressure change (threshold (α)", ¶ 62), however Hasegawa fails to teach detecting the venous stenosis, determining a flow rate through the vasculature based on the pressure signal; detecting a threshold flow rate change in the vasculature based on the determined flow rate; and the threshold flow rate change. Weitzel teaches detecting the venous stenosis ("stenosis", ¶ 38), determining a flow rate through the vasculature based on the pressure signal  ("The access has a blood flow rate (QA) dependent on numerous factors including systemic blood pressure and central venous pressure (reflecting pressure gradient pre and post access)", ¶ 10); detecting a threshold flow rate change ("threshold", ¶ 140) in the vasculature based on the determined flow rate ("threshold for developing recirculation can be determined by integrating the velocity of reversed (retrograde) blood flow over the time period when flow is reversed within the cardiac cycle", ¶ 140); and the threshold flow rate change ("threshold", ¶ 140).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa to determine a flow rate through the vasculature based on the pressure signal, detect a threshold flow rate change in the vasculature based on the determined flow rate, and include the threshold flow rate change in order to detect the venous stenosis as taught by Weitzel, for the purpose of predicting access stenoses and providing timely intervention that may prevent thrombosis (¶ 38).

Regarding Claim 40, Hasegawa teaches delivering fluid ("delivers a dialysate", ¶ 50) to the patient via the elongate member b, but fails to teach modifying an operation of a dialysis unit in response to detecting the venous stenosis. Weitzel teaches modifying an operation ("timely intervention", ¶ 38) of a dialysis unit ("external dialysis circuit", ¶ 4) in response to detecting the venous stenosis ("stenosis", ¶ 38). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa’s method to include the step of modifying an operation of a dialysis unit in response to detecting the venous stenosis as taught by Weitzel, for the purpose of providing timely intervention that may prevent thrombosis (¶ 38).

Regarding Claim 41, Hasegawa teaches receiving the pressure signal β ('pressure', fig.10, ¶ 62) generated by the pressure sensor P3 ('pressure sensor', fig.1, ¶ 62) comprises receiving the pressure signal β generated by the pressure sensor P3 on the elongate member b, but Hasegawa fails to teach that the elongate member is configured to be introduced into an arteriovenous fistula or an arteriovenous graft of the patient. Weitzel teaches an arteriovenous fistula or an arteriovenous graft of the patient ("dialysis graft or fistula", ¶ 38). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa’s method to include a step in which the elongate member is configured to be introduced into an arteriovenous fistula or an arteriovenous graft of the patient as taught by Weitzel, for the purpose to provide good blood flow and to prevent blood clots during dialysis. 

Regarding Claim 42, Hasegawa teaches a method comprising:
receiving, by processing circuitry 11 ('evaluation device', fig.4, ¶ 67), a pressure signal β ('pressure', fig.10, ¶ 62) generated by a pressure sensor P3 ('pressure sensor', fig.1, ¶ 62), an elongate member b configured to be introduced into vasculature of a patient ("the venous puncture needle (b)...is stuck in the access vessel", ¶ 62), the pressure signal  β ('pressure', fig.10, ¶ 62) being indicative of pressure adjacent the elongate member b ("The pressure-change-detecting device is capable of detecting the pressure change that occurs at the distal portions of the blood circuit 1 (including the arterial blood circuit 1a and the venous blood circuit 1b)", ¶ 61; NOTE: “pressure adjacent” is interpreted broadly as pressure that occurs at any location at the distal portion of line 1b which is nearby to the member b);
receiving, by the processing circuitry 11 ('evaluation device', fig.4, ¶ 67), a reference pressure signal indicative of a reference pressure ("data on pressure changes that is taken for each patient", ¶ 67) external to the vasculature ("access vessel", ¶ 62);
detecting, by the processing circuitry 11 and based on the pressure signal β ('pressure', fig.10, ¶ 62), dislodgment of the elongate member b (“state of sticking of needle”, see ¶ 67. NOTE: dislodgment is inherently determined base of the state of sticking of needle) from the vasculature ("the venous puncture needle (b)...is stuck in the access vessel", ¶ 62; "The evaluation device 11 evaluates the state of sticking of each of the puncture needles (the arterial puncture needle (a) and the venous puncture needle (b)) by detecting...the basis of pressure change", ¶ 67), wherein detecting dislodgment of the elongate member b from the vasculature ("access vessel", ¶ 62) comprises detecting the dislodgment of the elongate member b based on the pressure signal β ("the detected changes", ¶ 67) and the reference pressure signal ("data on pressure changes that is taken for each patient may be stored, and the evaluation device 11 may evaluate the state of sticking of each of the puncture needles by checking whether or not the detected changes conform to the stored data", ¶ 67); and
generating, by the processing circuitry 11, an output (NOTE: 'output' is to prevent blood from being extracorporeally circulated when b is inappropriately stuck in access vessel by removing positive or negative pressure (see ¶ 62-63); output generated via "specific notifying device" cited in ¶ 71) in response to detecting the dislodgment of the elongate member b from the vasculature ("access vessel", ¶ 62).
Hasegawa fails to teach a pressure sensor on an elongate member. Weitzel teaches a pressure sensor (40, 42, 45, 47, 49) ("pressure sensors", figs.3-5, ¶ 100) on an elongate member 38 ("venous needle", figs.3-5, ¶ 100) configured to be introduced into vasculature of a patient ("a needle may have 2 or more pressure sensors on one needle to determine the P in the blood conduit along the needle", ¶ 100).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa such that a pressure sensor would be on an elongate member as taught by Weitzel, for the purpose to determine the pressure in the blood conduit along the needle (¶ 100).

Regarding Claim 49, Hasegawa teaches a computer-readable medium 10 ('control device', fig.1, ¶ 77) comprising instructions that, when executed by processing circuitry 11, cause the processing circuitry 11 to perform the method of claim 26 ("The control device 10 is a microcomputer", ¶ 55; "evaluation device 11 is a microcomputer or the like that is electrically connected to relevant devices such as the control device 10", ¶ 64).

Claims 34-35 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Wetizel, Kjellstrand, and Wiktor (US 20160158433 A1).

Regarding Claim 34, Hasegawa teaches a method comprising: 
receiving, by processing circuitry 11 ('evaluation device', fig.4, ¶ 67), a pressure signal β ('pressure', fig.10, ¶ 62) generated by a pressure sensor P3 ('pressure sensor', fig.1, ¶ 62), an elongate member b ('venous puncture needle', fig.1, ¶ 62) configured to be introduced into vasculature of a patient ("the venous puncture needle (b)...is stuck in the access vessel", ¶ 62; fig.6 illustrating b inserted into vein B), the pressure signal β being indicative of pressure adjacent the elongate member ("The pressure-change-detecting device is capable of detecting the pressure change that occurs at the distal portions of the blood circuit 1 (including the arterial blood circuit 1a and the venous blood circuit 1b)", ¶ 61; NOTE: “pressure adjacent” is interpreted broadly as pressure that occurs at any location at the distal portion of line 1b which is nearby to the member b),
detecting, by the processing circuitry 11 ('evaluation device', fig.4, ¶ 67) and based on the pressure signal β, dislodgment of the elongate member b from the vasculature ("The evaluation device 11 evaluates the state of sticking of each of the puncture needles (the arterial puncture needle (a) and the venous puncture needle (b)) by detecting...the basis of pressure change", ¶ 67), wherein detecting the dislodgment of the elongate member b comprises:
generating, by the processing circuitry 11 ('evaluation device', fig.4, ¶ 67), an output (NOTE: 'output' is to prevent blood from being extracorporeally circulated when b is inappropriately stuck in access vessel by removing positive or negative pressure (see ¶ 62-63)) in response to detecting the dislodgment of the elongate member b from the vasculature ("the blood of the patient can be assuredly prevented from being extracorporeally circulated through the blood circuit with the puncture needle being inappropriately stuck in the access vessel", ¶ 13; "the positive pressure is removed if the state of sticking of the venous puncture needle (b) is appropriate...the negative pressure is removed if the state of sticking of the arterial puncture needle a is appropriate", ¶ 62-63). Hasegawa fails to teach a pressure sensor on an elongate member, and that the pressure signal comprises an analog pressure signal; determining the analog pressure signal does not include a pulse pressure wave component, the pulse pressure wave being indicative of a pulse pressure of the patient; and detecting the dislodgment of the elongate member in response to determining the analog pressure signal does not include the pulse pressure wave component.
Weitzel teaches a pressure sensor (40, 42, 45, 47, 49)("pressure sensors", figs.3-5, ¶ 100) on an elongate member 38 ("venous needle", figs.3-5, ¶ 100) configured to be introduced into vasculature of a patient ("a needle may have 2 or more pressure sensors on one needle to determine the P in the blood conduit along the needle", ¶ 100).
Kjellstrand teaches an analog pressure signal ("analog signals", page 11, ll.21), but fails to teach determining the analog pressure signal does not include a pulse pressure wave component, the pulse pressure wave being indicative of a pulse pressure of the patient; and detecting the dislodgment of the elongate member in response to determining the analog pressure signal does not include the pulse pressure wave component. 
Wiktor discloses a method of monitoring an extracorporeal blood treatment apparatus, and teaches that determining the pressure signal does not include a pulse pressure wave component ("inadmissible deviations from the measured amplitude of the pressure pulses", ¶ 28), the pulse pressure wave being indicative of a pulse pressure of the patient ("pressure pulses from the patient's heart", ¶ 28); and detecting the dislodgment of the elongate member in response to determining the pressure signal does not include the pulse pressure wave component ("the occurrence of inadmissible deviations from the measured amplitude of the pressure pulses from the patient's heart will be regarded as a defective vascular access", ¶ 28). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa such that a pressure sensor would be on an elongate member, as taught by Weitzel, for the purpose to determine the pressure in the blood conduit along the needle (Weitzel ¶ 100), and the pressure signal comprises an analog pressure signal as taught by Kjellstrand, for the purpose of providing a more accurate representation of changes in physical phenomena, and such that determining the analog pressure signal does not include a pulse pressure wave component, the pulse pressure wave being indicative of a pulse pressure of the patient; and detecting the dislodgment of the elongate member in response to determining the analog pressure signal does not include the pulse pressure wave component as taught by Wiktor, for the purpose of deducing that inadmissible deviations from the measured amplitude of the pressure pulses from the patient's heart will be regarded as a defective vascular access (¶ 28).

Regarding Claim 35, Hasegawa teaches filtering the dialysis pump pressure wave component ("Forming a derived signal may also include extracting features from the time-dependent signal of the operating parameter or subjecting the time-dependent signal of the operating parameter to a filter operation.", ¶ 75), but fails to teach that determining the analog pressure signal does not include the pulse pressure wave component comprises: detecting a dialysis pump pressure wave component in the analog pressure signal generating a residual wave and determining the residual wave does not include the pulse pressure wave component. 
Kjellstrand teaches the analog pressure signal ("analog signals", page 11, ll.21), but fails to teach that determining the pressure signal does not include the pulse pressure wave component comprises: detecting a dialysis pump pressure wave component in the pressure signal generating a residual wave by at least filtering the dialysis pump pressure wave component from the pressure signal and determining the residual wave does not include the pulse pressure wave component. 
Wiktor teaches that determining the pressure signal does not include the pulse pressure wave component ("inadmissible deviations from the measured amplitude of the pressure pulses", ¶ 28) comprises: detecting a dialysis pump pressure wave component in the pressure signal ("a deviation of the amplitude of the pressure pulse of less than 90% and preferably less than 75% as compared to the amplitude of the pressure pulses in case of a correct connection will be regarded as a disconnection", ¶ 32; "the pressure pulses to be monitored can be generated...by means of a pressure wave generator, e.g. the blood pump itself", ¶ 4), generating a residual wave ("threshold value or reference course", ¶ 35), determining the residual wave ("threshold value or reference course", ¶ 35; "[the threshold value is an] initial reading during a disturbance-free operation", ¶ 27) does not include the pulse pressure wave component ("compare the threshold value...to the current reading, wherein the occurrence of inadmissible deviations from the measured amplitude of the pressure pulses from the patient's heart will be regarded as a defective vascular access", ¶ 28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa such that the pressure signal comprises an analog pressure signal as taught by Kjellstrand, for the purpose of providing a more accurate representation of changes in physical phenomena, and such that determining the pressure signal does not include the pulse pressure wave component comprises: detecting a dialysis pump pressure wave component in the pressure signal generating a residual wave and determining the residual wave does not include the pulse pressure wave component as taught by Wiktor, for the purpose of deducing that inadmissible deviations from the measured amplitude of the pressure pulses from the patient's heart will be regarded as a defective vascular access (Wiktor ¶ 28).

Regarding Claim 50, Hasegawa teaches the elongate member b comprises a venous needle ("venous puncture needle b", ¶ 39) fluidically coupled to a dialysis unit 2 (fig. 1, “a dialysis apparatus” and "dialyzer 2", ¶ 39; "A blood purification apparatus includes a blood circuit through which blood of a patient extracorporeally circulate, and a dialyzer that purifies the blood flowing in the blood circuit", Abstract), the dialysis unit 2 being configured to dialyze a volume of fluid (“a dialyzer 2 (a blood purification device) provided between the arterial blood circuit 1a and the venous blood circuit 1b and that purifies blood flowing in the blood circuit”, see ¶ 39) extracted from the vasculature through an arterial needle a ("arterial puncture needle", figs.5-6, ¶ 39) and return the volume of dialyzed fluid to the vasculature through the venous needle b ("venous puncture needle", figs.5-6, ¶ 39).

Regarding Claim 51, Hasegawa teaches generating the output (NOTE: 'output' is to prevent blood from being extracorporeally circulated when b is inappropriately stuck in access vessel by removing positive or negative pressure (see ¶ 62-63); output generated via "specific notifying device" cited in ¶ 71) comprises controlling the dialysis unit 2 based on the detection of the dislodgment of the venous needle b.

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Weitzel and Wiktor (US 20160158433 A1).

Regarding Claim 43, Hasegawa teaches detecting the dislodgment of the elongate member b based on the pressure signal β ('pressure', fig.10, ¶ 62), the reference pressure signal ("data on pressure changes that is taken for each patient", ¶ 67), and a threshold pressure α. Hasegawa/Weitzel fails to teach determining a differential pressure based on the pressure and the reference pressure signal, and comparing the differential pressure with a threshold pressure. Wiktor discloses a method of monitoring an extracorporeal blood treatment apparatus, and teaches a differential pressure ("a difference of the currently measured pressure amplitude from the reference value", ¶ 21) and comparing the differential pressure with a threshold pressure ("comparing the second course of the pressure amplitude with the reference pressure course", ¶ 14; "compare the threshold value or reference course previously saved in a data storage to the current reading", ¶ 28). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa/Weitzel to include steps to determine a differential pressure based on the pressure and the reference pressure signal, and comparing the differential pressure with a threshold pressure as taught by Wiktor, for the purpose of allowing the occurrence of inadmissible deviations from the measured amplitude of the pressure pulses from the patient's heart will be regarded as a defective vascular access (¶ 28). 

Regarding Claim 44, Hasegawa teaches detecting the dislodgment of the elongate member b based on the pressure signal β and the reference pressure signal ("data on pressure changes that is taken for each patient", ¶ 67) comprises: the pressure signal β and the reference pressure signal ("data on pressure changes that is taken for each patient", ¶ 67), determining a rate of change of the differential pressure over time ("the evaluation device 11 may evaluate the state of sticking of each of the puncture needles...on the basis of pressure change (such as the rate of pressure change…)", ¶ 67); and comparing the rate of change ( "rate of pressure change", ¶ 67) of the differential pressure with a threshold rate of change ("the threshold (α) in a predetermined period of time", ¶ 67; NOTE: threshold measurements over a predetermined period of time would define a rate of change). Hasegawa/Weitzel fails to teach determining a differential pressure based on the pressure signal and the reference pressure signal. Wiktor teaches a differential pressure ("a difference of the currently measured pressure amplitude from the reference value", ¶ 21). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Hasegawa/Weitzel to determine a differential pressure based on the pressure signal and the reference pressure signal as taught by Wikor, for the purpose of allowing the occurrence of inadmissible deviations from the measured amplitude of the pressure pulses from the patient's heart will be regarded as a defective vascular access (¶ 28).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kopperschmidt (US 20180361051 A1).

Regarding Claim 47, Hasegawa fails to teach that the pressure signal comprises an analog pressure signal, and wherein the means for detecting dislodgment of the elongate member comprises: means for determining the analog pressure signal does not include a pulse pressure wave component, the pulse pressure wave being indicative of a pulse pressure of the patient; and means for detecting the dislodgment of the elongate member in response to determining the analog pressure signal does not include the pulse pressure wave component.
Kopperschmidt discloses a pressure signal (401a) comprises an analog pressure signal (after filtering/transforms) (¶ 75), and wherein the means for detecting dislodgment of the elongate member (313 is a processing circuitry meeting the interpretation under 112(f)) comprises: means for determining the analog pressure signal does not include a pulse pressure wave component (401c + 401d) (fig.3; ¶ 70 (ll.3-5), ¶ 75 (ll.5-7, 12, 15-16)), the pulse pressure wave being indicative of a pulse pressure of the patient (¶ 75, ll.8-16); and means for detecting the dislodgment of the elongate member (313 is a processing circuitry meeting the interpretation under 112(f)) in response to determining the analog pressure signal does not include the pulse pressure wave component (¶ 75, 77 (ll. 14-21)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Hasegawa such that the pressure signal comprises an analog pressure signal, and wherein the means for detecting dislodgment of the elongate member comprises: means for determining the analog pressure signal does not include a pulse pressure wave component, the pulse pressure wave being indicative of a pulse pressure of the patient; and means for detecting the dislodgment of the elongate member in response to determining the analog pressure signal does not include the pulse pressure wave component as taught by Kopperschmidt, for the purpose of advantageously generating reference data that is specific to a patient and in the case of dislocation of the venous needle, would initiate the stoppage of treatment (¶ 77).

Response to Arguments
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claim 26 has been considered but are moot in view of the new ground of rejection with additional interpretations and teachings from other embodiments of prior art of record as fully discussed above.

On page 14 of the Applicant’s remarks, the Applicant amended claims 26, 34, and 42, and argued that claims 27-30, 32-33, 35, 36-41, 43-44, 47, 49, and 50-53 depend from claims 26, 34, and 42 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 26, 34, and 42 can be overcome in light of the previously mentioned prior art, Hasegawa, Kjellstrand, and Kopperschmidt, in addition to new prior art, Wiktor (US 20160158433 A1) and Weitzel (US 20080108930 A1), as discussed above. Additionally, since claims 27-30, 32-33, 35, 36-41, 43-44, 47, 49, and 50-53 depend from claims 26, 34, and 42, they are similarly rejected as claims 26, 34, and 42.

On page 14 of the Applicant’s remarks, the Applicant argues that for claim 26,
The cited portions of Hasegawa fail to disclose or suggest a pressure signal that is "generated by a pressure sensor on an elongate member configured to be introduced into vasculature of a patient, the pressure signal being indicative of pressure adjacent the elongate member," or that detecting dislodgment of an elongate member from vasculature comprises "determining a pressure adjacent the elongate member based on the pressure signal," as recited by claim 26.
The Office has not shown that the pressure sensors (P1 to P3) described by Hasegawa are on an elongate member configured to be introduced into vasculature of a patient.
Kjellstrand and Kopperschmidt, cited in the rejection of some of the dependent claims, fails to overcome the deficiencies in Hasegawa.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 26 under 35 U.S.C 103 as discussed above that:
Hasegawa fails to teach a pressure sensor on an elongate member. Weitzel teaches a pressure sensor (40, 42, 45, 47, 49) ("pressure sensors", figs.3-5, ¶ 100) on an elongate member 38 ("venous needle", figs.3-5, ¶ 100) configured to be introduced into vasculature of a patient ("a needle may have 2 or more pressure sensors on one needle to determine the P in the blood conduit along the needle", ¶ 100). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa such that a pressure sensor would be on an elongate member as taught by Weitzel, for the purpose to determine the pressure in the blood conduit along the needle (¶ 100). 
The argument is moot in view of Weitzel teaches a pressure sensor (40, 42, 45, 47, 49) ("pressure sensors", figs.3-5, ¶ 100) on an elongate member 38 ("venous needle", figs.3-5, ¶ 100) configured to be introduced into vasculature of a patient ("a needle may have 2 or more pressure sensors on one needle to determine the P in the blood conduit along the needle", ¶ 100).
Kjellstrand and Kopperschmidt, cited in the rejection of some of the dependent claims, does overcome the deficiencies in Hasegawa, in addition to teachings by Wiktor and Weitzel (see rejections above).
Applicant’s arguments with respect to claims 26, 34, and 42 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785